Case 6:21-cv-00070-ADA-JCM Document5 Filed 02/23/21 Page 1 of 2

Te D t t
TDI | crinsurance FILED

PO Box 149104 | Austin, TX 78714 | 1-800-578-4677 | tdi.texas.gov FEB 22 2021
CLERK, U.S. DISTRICT COURT

eee RISTRICT, OF ees )
February 8, 2021 DEPUTY CLERK

 

   

Dallas, TX 75270

Re: Cause No. 6:21-cv-00070; styled Webber, LLC vs Mount Vernon Fire Insurance.
Company, in the United States District Court for the Western District of Texas Waco
Division as

eo te

Dear Sir/Madam:

On January 27, 2021, the enclosed documents were received in the office of the
Commissioner of Insurance for service of process. The documents received are being
returned to your office for the reasons indicated below.

Mount Vernon Fire Insurance Company's mailing address must be indicated on the
citation. Please refer to the Texas Administrative Code, Title 28, Chapter 7, Rule
§7.1414.

For service of process information refer to Chapter 804 of the Texas Insurance Code.
Since payment for service has been received, another remittance not required.
If you have any questions or need additional information, please let me know.

Sincerely,
Aish tthhkln/
Tish Wilhelm

Program Specialist
(512) 676-6543

Enclosures

c: United States District Court, Western District 4
Case 6:21-cv-00070-ADA-JCM Document5 Filed 02/23/21 Page 2 of 2

TExAS DEPARTMENT OF INSURANCE
333 GUADALUPE ST | AUSTIN TX 78701 ms a AS a
PO BOX 149104 | AUSTIN TX 78714-9104 p ae wea PSB “aay ay Ob
, 9 £ bg ell
MCI T-2 brag oct
RETURN SERVICE REQUESTED

 

U.S. District Clerk's Office
800 Franklin Ave., Room 380
Waco, Texas 76701

BOL GILT EALEDELELIPEUY gape beg PPE eo be pagf ag yy gyegtfege
